DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on 8/24/2021 is acknowledged.  The traversal is on the grounds that no serious search burden exists.  This is not found persuasive because establishing serious burden for distinct species requires the species to have different classifications and/or different fields of search (e.g. different classes/subclasses, or different search strategies or queries) (MPEP 808.02). In this case, Species I and II are respectively classified in C23C14/35 (Species I) and H01J37/3411 (Species II), thus different classifications have been shown which require different fields of search, e.g. searching ‘magnets or magnetron’ in C23C14/35 and searching ‘center feed electrically coupled to a target’ or ‘cover ring or deposition ring’ for H01J37/3411. Thus a serious search burden has been established.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/24/2021.



Claim Objections
Claim 20 is objected to because of the following informalities:  “a surface aspect ratio between about 0.001 /mm and about 0.025 /mm” (claim 1 requires about 0.001/mm and about 0.025/mm”, or no space between the value and ‘/mm’).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2006/0169582) in view of Nishimiya et al (Large area VHF plasma production by balanced power feeding method).
With respect to claim 6, Brown discloses in fig. 19 a plasma processing chamber comprising a target [18] with a first surface in contact with a processing region and a second surface opposite the first surface, a wafer pedestal (i.e. substrate support) [14] having a substrate receiving surface, a rod (i.e. center feed) [86] electrically coupled to the target [18], an RF power supply [88] connected to the center feed [86],[87], and a DC power supply [24] coupled to the center feed [86],[87] (abstract; para 0090 and 0096). Figs. 19-20 further depict the center feed [86],[87] having a length, an inner diameter, and an outer diameter (para 0096). 

Nishimiya teaches in fig. 1 plural RF feed rods connected to a RF power (i.e. VHF) power supply for plasma production, wherein each RF feed rod has a length of 1200 mm and a diameter of 114 mm (abstract; 1. Introduction). Nishimiya cite the advantage of the RF feed rod with this particular length and diameter as providing a balanced power feeding (abstract).
It would have been obvious to one of ordinary skill in the art to have the center feed rod of Brown have dimensions of Nishimiya to gain the advantage of balanced power feeding.
In summary, the combination of references Brown and Nishimiya has the center feed [86],[87] of Brown having a length of 1200 mm and an inner diameter of 114 mm for [86] of Brown (1200mm and 114 mm taught by Nishimiya). Fig. 21 further depicts the center feed [86],[87] having an outer diameter [87] that is approximately 3 times the size of [86], thereby resulting in the outer diameter [87] being about 342 mm. Based on these dimensions from the combination of references, a surface area aspect ratio is calculated as 1200mm/[(*114mm*1200mm)+(*342mm*1200mm)], which equals approximately 0.001/mm.
With respect to claim 7, modified Brown further discloses in fig. 19 a magnetron [22] adjacent to the second surface of the target [18] (para 0093), wherein fig. 20 depicts an outer pole comprising a plurality of magnets [85a] and an inner pole comprising a plurality of magnets [85a] (para 0095).
With respect to claim 8, modified Brown further depicts in fig. 19 the center feed [86],[87] is positioned over a central axis of the target [18] (abstract; para 0096).
Claims 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2006/0169582) and Nishimiya et al (Large area VHF plasma production by balanced power feeding method) as applied to claims 1 and 21 above, and further in view of Tiller et al (US 2007/0283884).
With respect to claims 9 and 11, the combination of references Brown and Nishimiya is cited as discussed for claim 1. However the combination of reference is limited in that while Brown teaches in fig. 19 a grounded shield [20] and a motor having a shaft with a rotation axis [80] (para 0093), a cover ring and deposition ring are not suggested.
Tiller teaches in fig. 3 a ring assembly [20] for a plasma processing chamber (abstract; para 0002-0003), wherein fig. 1 depicts the ring assembly [20] comprises a cover ring [26] covering a deposition ring [29], and the deposition ring [26] disposed over a substrate support [22] (para 0037). Fig. 3 also depicts the cover ring [26] and deposition ring [29] disposed below a substrate receiving surface of the substrate support [22]. Tiller cites the advantages of the cover ring and deposition ring as assisting in securing and protecting a substrate during processing in addition to shielding sidewalls and peripheral edges of the substrate support (para 0003). 
It would have been obvious to one of ordinary skill in the art to incorporate the cover ring and deposition ring of Tiller into the plasma processing chamber of the combination of references to gain the advantages of assisting in securing and protecting 
With respect to claim 12, modified Brown further depicts in figs. 19-21 a magnetron [22] disposed adjacent the second surface of the target [18], a cross arm [81] coupled to shaft, a plate [85] coupled to the cross arm [81] at a pivot point [82] or [84], the pivot point [82] or [84] a distance from the rotation axis [80], and outer and inner poles (i.e. magnets) [85a] coupled to the plate [85] (para 0093-0095).
With respect to claims 13 and 14, modified Brown further depicts in figs. 19-21 the plate [85] being fully capable of having a center of mass moving a first distance from the rotation axis [80] when rotated in a first direction and the center of mass of the plate [85] moving a second distance from the rotation axis [80] when rotated in a second direction (para 0094). The plate [85] is also fully capable of having a center of mass to rotate about the pivot point [82] or [84] in a third direction when the shaft is rotated in a first direction, and the center of mass of the plate [85] rotate in a fourth direction about the pivot point [82] or [84] when the shaft is rotated in a second direction opposite the first direction (para 0094).
With respect to claim 15, modified Brown further discloses the outer and inner poles [85a] are arranged symmetrically to form a toroidal pattern (para 0095), and therefore the outer and inner poles [85a] form a portion of an arc.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2006/0169582), Nishimiya et al (Large area VHF plasma production by balanced power feeding method), Tiller et al (US 2007/0283884) as applied to claim 9 above, and further in view of Koshiishi et al (US 2005/0257743).
With respect to claim 10, the combination of references Brown, Nishimiya, and Tiller is cited as discussed for claim 9. However the combination of reference is limited in that while Brown teaches in fig. 1 a controller [210] for controlling DC and RF powers to the target [18] (para 0063), a variable capacitor is not suggested.
Koshiishi teaches a plasma processing chamber comprising an electrode feed rod [76] provided with the variable capacitor [78] disposed thereon as means for adjusting the ratio or balance between an outer electric field intensity E0 directly below an outer upper electrode [36] (or input power P0 into the outer upper electrode [36]) and an inner electric field intensity Ei directly below the inner upper electrode [38] (or input power Pi into the inner upper electrode [38]), in order to arbitrarily and finely control a spatial distribution of plasma density (para 0101).
It would have been obvious to one of ordinary skill in the art to incorporate the variable capacitor taught by Koshiishi to the feed rod of the combination of references to gain the advantages of controlling spatial distribution of plasma.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2006/0169582) in view of Tiller et al (US 2007/0283884).
With respect to claim 16, Brown discloses in fig. 19 a plasma processing chamber comprising a target [18] with a first target surface in contact with a processing region and a second target surface opposite the first target surface, a wafer pedestal (i.e. substrate support) [14] having a substrate receiving surface below the target [18], a center feed (i.e. rod) [86],[87] electrically coupled to the target [18], and an RF power supply [88] connected to the center feed [86],[87], (abstract; para 0090 and 0096). Figs. 19-20 further depict the center feed [86],[87] having a length, an inner diameter, and an 
However Brown is limited in that while fig. 19 teaches a grounded (i.e. electrically coupled to ground) shield [20] that encloses a portion of the processing region (para 0092), a cover ring and deposition ring are not suggested.
Tiller teaches in fig. 3 a ring assembly [20] for a plasma processing chamber (abstract; para 0002-0003), wherein fig. 1 depicts the ring assembly [20] comprises a cover ring [26] covering a deposition ring [29], and the deposition ring [26] disposed over a substrate support [22] (para 0037). Fig. 3 also depicts the cover ring [26] and deposition ring [29] disposed below a substrate receiving surface of the substrate support [22]. Tiller also teaches the cover ring [26] is made of a ceramic material (para 0019 and 0031; claim 18), and thus is electrically isolated from ground. Tiller cites the advantages of the cover ring and deposition ring as assisting in securing and protecting a substrate during processing in addition to shielding sidewalls and peripheral edges of the substrate support (para 0003). 
It would have been obvious to one of ordinary skill in the art to incorporate the cover ring and deposition ring of Tiller into the plasma processing chamber of Brown to gain the advantages of assisting in securing and protecting a substrate during processing in addition to shielding sidewalls and peripheral edges of the substrate support.
With respect to claim 18, modified Brown further teaches in fig. 1 a controller [210] for controlling RF power to the substrate support [14] via low frequency power and very high frequency (VHF) power supplies [38],[36] (para 0063), and fig. 2 teaching a capacitor [76] between an electrode [52] in the substrate support [14] and a ground (para 0046), wherein the capacitor [76] is fully capable of being operated as a variable capacitor since the controller [210] controls which of the low frequency power and VHF power supplies [38],[36] is applied to the electrode [52] (para 0063), thus the controller [210] is fully capable of adjusting a capacitance from frequencies to the variable capacitor [76] by controlling the low frequency power and VHF power supplies [38],[36] to individually apply powers to the electrode [52] and to apply the powers together to the electrode [52].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2006/0169582) and Tiller et al (US 2007/0283884) as applied to claim 16 above, and further in view of Gung et al (US Patent No. 7,018,515).
With respect to claim 17, the combination of references is cited as discussed for claim 16. However the combination of references is limited in that while Brown teaches in fig. 19 a motor having a shaft with a rotation axis [80] (para 0093), specifics of outer and inner poles of the magnetron are not suggested.
Gung teaches in fig. 1 a plasma processing chamber comprising a target [16] with a first surface in contact with a processing region and a second surface opposite the first surface, a pedestal (i.e. substrate support) [20] having a substrate receiving surface, an RF power supply coupled to the target [16], a grounded shield [12] for protecting a chamber wall, a magnetron [50] comprising a plurality of magnets, and a motor [64] having a shaft [62] and a rotation axis for rotating the magnetron [50] 
It would have been obvious to one of ordinary skill to incorporate the magnetron with the outer and inner poles of Gung as the magnetron of the combination of references to gain the advantaged of scanning an outer edge of the target to deposit onto a substrate in addition to cleaning of the target.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2006/0169582) and Tiller et al (US 2007/0283884) as applied to claim 16 above, and further in view of Juliano et al (US Patent No. 7,179,351).
With respect to claim 19, the combination of references is cited as discussed for claim 16. However the combination of references is limited in that while Brown teaches in fig. 19 a motor having a shaft with a rotation axis [80] (para 0093), specifics of outer and inner poles of the magnetron are not suggested.
Juliano teaches a magnetron comprising a closed loop and an open loop for sputtering against a target (abstract), wherein figs. 7A-7B teach an open-loop 
It would have been obvious to one of ordinary skill in the art to incorporate the magnetron with closed and open loops taught by Juliano for the magnetron of the combination of references to gain the advantage of relatively uniform erosion of the target by broadening a sputtering area of the target.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2006/0169582) and Tiller et al (US 2007/0283884) as applied to claim 16 above, and further in view of Nishimiya et al (Large area VHF plasma production by balanced power feeding method).
With respect to claim 20, the combination of references Brown and Tiller is cited as discussed for claim 16. However Brown is limited in that while an inner diameter of the center feed [86],[87] is taught to be at least 0.75 inch (19.05 mm) (para 0096), a particular length is not suggested.
Nishimiya teaches in fig. 1 plural RF feed rods connected to a RF power (i.e. VHF) power supply for plasma production, wherein each RF feed rod has a length of 1200 mm and a diameter of 114 mm (abstract; 1. Introduction). Nishimiya cite the advantage of the RF feed rod with this particular length and diameter as providing a balanced power feeding (abstract).

In summary, the combination of references Brown, Tiller, and Nishimiya has the center feed [86],[87] of Brown having a length of 1200 mm and an inner diameter of 114 mm for [86] of Brown (1200mm and 114 mm taught by Nishimiya). Fig. 21 further depicts the center feed [86],[87] having an outer diameter [87] that is approximately 3 times the size of [86], thereby resulting in the outer diameter [87] being about 342 mm. Based on these dimensions from the combination of references, a surface area aspect ratio is calculated as 1200mm/[(*114mm*1200mm)+(*342mm*1200mm)], which equals approximately 0.001/mm.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,070,925 in view of US Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because both require a plasma processing apparatus comprising a target having a first surface on contact with a processing region a target having a first surface that is in contact with a processing region and a second surface that is opposite the first surface, the target having a frustum or concave shape, a center feed that is electrically coupled to the target, a magnetron disposed adjacent to the second surface of the target and comprising an outer pole comprising a first plurality of magnets, and an inner pole comprising a second plurality of magnets, the outer pole and the inner pole form a portion of an arc, the magnetron also comprises a cross arm that is coupled to the shaft; a plate coupled to the cross arm at a pivot point, wherein the pivot point is a distance from the rotation axis; and an outer pole and an inner pole that are coupled to the plate, a motor having a shaft or spindle that has a rotation axis, wherein the center feed is positioned over a central axis of the target, the center feed is hollow throughout, the center feed has a length (A), the center feed has a thickness defined by the difference between an inner diameter (D1) and an outer diameter (D2), the center feed is configured to be coupled to a radio frequency (RF) power supply, and the center feed is configured to be coupled to a direct current (DC) power supply. Although US Patent No. 8,070,925 does not explicitly require a surface area aspect ratio of the center feed is between about 0.001/mm and about 0.025/mm, wherein the surface area aspect ratio is calculated by A/(D1A+D2A), US Patent No. 8,795,488 teaches a feed structure/rod that coupled RF and DC power to the target, the feed structure/rod comprising a length of 0.5, an outer diameter of 1, with an inner diameter being less than the outer diameter, and therefore a surface area aspect ratio of less than 0.16/mm, which overlaps with a .
Claims 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,486,242. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-13 of the US Patent would also meet the requirements set forth in claims 6-20 of the current invention.
Claims 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,795,488. Although the claims at issue are not identical, they are not patentably distinct from each other because both require a plasma processing chamber comprising a chamber, a target having a first surface in the processing region and a second region opposite the first region, a rotating magnetron adjacent to a backside (i.e. second surface) of the target and a feed structure/rod that coupled RF and DC power to the target, the feed structure/rod comprising a length of 0.5, an outer diameter of 1, with an inner diameter being less than the outer diameter, and therefore a surface area aspect ratio of less than 0.16/mm, which overlaps with a range of 0.001/mm-0.025mm, rendering said range obvious.
Claims 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,763,090. Although the claims at issue are not identical, they are not patentably distinct from each other because both require a plasma processing chamber comprising a chamber, a target having a first D1A+D2A) to be between about 0.001/mm and about 0.025/mm, a grounded shield, a cover ring, and a deposition ring disposed over a portion of a substrate support, wherein during processing the cover ring is disposed on a portion of the deposition ring, and the deposition ring and the cover ring are disposed below a substrate receiving surface of the substrate support, a variable capacitor, a controller that is adapted to adjust an amount of capacitance of the variable capacitor during processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794